Citation Nr: 0938102	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-19 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Michel, Law Clerk

INTRODUCTION

The Veteran had active service from August 1955 to August 
1975.  He died in September 2006; the appellant is the 
Veteran's widow.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

The appellant was scheduled to testify at a hearing before a 
Decision Review Officer (DRO) in July 2007 at the RO.  The 
appellant failed to appear for the hearing without 
explanation.  In her substantive appeal received at the RO in 
September 2007, the appellant requested a Travel Board 
hearing before a Veterans Law Judge.  The requested hearing 
was scheduled for July 2008, and the appellant was advised as 
to the date and time of the hearing.  She failed to appear 
for the hearing without explanation and has not requested 
that either hearing be rescheduled.  Therefore, the requests 
are considered withdrawn.


REMAND

The appellant contends that service connection for the 
Veteran's cause of death, certified as metastatic squamous 
cell lung cancer, is warranted because the fatal cancer was 
due to the Veteran's in-service exposure to Agent Orange.  

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
Veteran who had active service in the Republic of Vietnam 
(RVN) during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
to an herbicide agent during that service. 38 U.S.C.A. § 
1116(f).  When such a Veteran develops a disease, such as 
lung cancer, listed in 38 C.F.R. § 3.309(e), to a degree of 
10 percent or more following his service in the Republic of 
Vietnam, the disease shall be presumed to be service 
connected. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The Veteran's DD 214 shows 353 days of oversea service in 
Thailand, but no indication that his official duties were 
located in the RVN.  The appellant believes that the Veteran 
was in country in the RVN while stationed in Thailand as a 
combat air crew member for over 2 years.  

The Veteran's service personnel records are not associated 
with the file, and the Board is accordingly unable to 
determine whether in fact the Veteran had any official duty 
in the RVN.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate action to obtain the 
Veteran's service personnel records.

2.  The RO or the AMC also should 
undertake any other indicated 
development, to include, if necessary, 
requesting information from the Army and 
Joint Services Records Research Center 
that might corroborate the Veteran's 
alleged service in the Republic of 
Vietnam.   

3.  Then, the RO or the AMC should 
adjudicate the appellant's claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, a Supplemental Statement of 
the Case should be issued, and the 
appellant and her representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant unless she is 
otherwise notified but she has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



